COBB, Judge.
Carl Francis Guenther appeals from the denial of his Rule 32, Ala.R.Crim.P., petition challenging his 1967 conviction for robbery. The trial court, on its own motion, denied the petition, stating that the petition was barred by the limitations period of Rule 32. All but one of the claims raised in the petition are barred by the limitations period. However, Guenther’s contention that he was improperly transferred to circuit court from juvenile court raises a jurisdictional issue, which cannot be precluded by the limitations period.
The allegations Guenther made concerning the transfer issue were not refuted by the State. Therefore, this argument is meritorious on its face and Guenther was entitled to an evidentiary hearing. Temple v. State, 555 So.2d 282 (Ala.Crim.App.1989). Consequently, this cause is remanded for the trial court to conduct an evidentiary hearing on this issue. Following this hearing, a transcript of the hearing and the written findings of the trial court shall be filed with this court within 90 days from the date of this opinion..
REMANDED WITH INSTRUCTIONS.*
All the Judges concur.

 Note from the reporter of decisions: On September 27, 1996, on return to remand, the Court of Criminal Appeals dismissed the appeal, without opinion.